Citation Nr: 1429737	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  05-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to referral for an extraschedular rating for the service-connected right shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to the service-connected right shoulder disability (TDIU).


REPRESENTATION

Appellant represented by:	KATHY LIEBERMAN, ATTORNEY AT LAW


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
September 1971 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2006, a travel board hearing was held in Portland, Oregon before a Veterans Law Judge (VLJ) who is no longer a member of the Board.  In December 2012, the Veteran's attorney waived an additional Board hearing.  A transcript of the hearing is associated with the Veteran's claims file.

In an August 2011 decision, the Board denied service connection post-traumatic stress disorder and service connection for fibromyalgia; the Board also granted an initial rating of 30 percent for the service-connected right shoulder disability prior to April 28, 2010 and denied an initial rating in excess of 40 percent for the right shoulder disability from April 28, 2010.  

The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court affirmed the Board's denial of service connection for PTSD and set aside and remanded the parts of the Board decision that denied service connection for fibromyalgia and determined that referral for extraschedular consideration for the right shoulder disability rating is not warranted.  Accordingly, the issues before the Board are service connection for fibromyalgia and entitlement to referral for an extraschedular rating for the right shoulder disability.

In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in rheumatology.  In September 2013, the requested VHA opinion was incorporated into the record, and the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In February 2014, the Veteran through his accredited representative submitted a rebuttal to the September 2013 VHA medical opinion. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a fibromyalgia. 

2.  The weight of the lay and evidence of record does not demonstrate that fibromyalgia had its onset during service nor is it otherwise related to the Veteran's military service.

3.  The symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, to include the effect on his occupational and daily life.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for submission of the right shoulder disability for assignment of an extraschedular rating are not met.  38 U.S.C.A. § 1155 (2013); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.21, 4.40, 4.45, 4.59 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, any VCAA notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Pickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notice followed by readjudication of the claim, such as in a statement of the case of supplemental statement of the case, is sufficient to cure timing defect). 

Here, notice was provided to the Veteran in February 2004 prior to the initial adjudication of the claim for service connection for fibromyalgia.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  In a March 2006 letter, after the rating decision on appeal, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates.  The claim was readjudicated in a July 2010 statement of the case.  Therefore, any notice defect regarding the claim for service connection for fibromyalgia has been cured.  Pickett, 20 Vet. App. at 376. Thus, the VA satisfied its duties to notify the Veteran. 

Concerning the issue of referral for extraschedular consideration in connection with the appeal for a higher initial rating for a right shoulder disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA and private examination reports, VHA opinion, and pertinent post-service treatment records, including private treatment reports, have been secured.  With respect to the service connection for fibromyalgia, the RO arranged for VA examinations in March 2004 and May 2010.  As explained below, the Board finds that these VA examination reports are inadequate for purposes of deciding the issue of service connection for fibromyalgia.  The Board, therefore, requested a VHA medical opinion to address the relevant question of whether the Veteran's fibromyalgia is related to service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  A September 2013 VHA opinion was obtained and the VHA examiner provided adequate reasons and bases for the opinion and conclusions provided.  In April 2010, the Veteran underwent a VA examination to determine the current severity of the right shoulder disability.  The Board finds that the December 2010 VA examination is adequate for purposes of rating the issue on appeal.  The VA examiner reviewed the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

Service Connection for Fibromyalgia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Fibromyalgia is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the claim for service connection for fibromyalgia.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that fibromyalgia is related to service.  He asserts that, although he was diagnosed with fibromyalgia after service, the initial symptoms and signs of fibromyalgia occurred during active military service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that the Veteran's fibromyalgia is related to service.

The Veteran is currently diagnosed with fibromyalgia.  See April 2004 VA examination report.  Therefore, the Board finds that the Veteran has a current disability of fibromyalgia.  

With respect to the in-service incurrence, service treatment records show that the Veteran was seen several times in January 1972.  On the 4th, the Veteran was seen and referred to the ophthalmology service for right retro orbital pain and rule out glaucoma.  On the 5th, the Veteran reported that he had been in a car accident one year earlier, in which he struck his right eye.  He had headache and eye pain following the injury.  Since the Thursday preceding care, he had progressively worsening pain in his right eye brow and right eye.  He had been seen and prescribed pain medication without relief of symptoms.  He had also been seen by the ear, nose, and throat department. He had an upcoming ophthalmology appointment as well.  On physical examination, his right eyelid was swollen, tender with palpation over the top half of the globe and eyebrow.  There was no demonstrable pathology except the swelling.  He was referred to the ophthalmology with a provisional diagnosis of post trauma syndrome versus glaucoma.  A January 1972 optometry note indicated that the Veteran complained of constant headaches, burning, stinging and watering eyes after reading, and seeing double.  A new eyeglass prescription was written.  

In February 1972, the Veteran was seen for low back pain.  He gave a history of strained his back several years before and a car accident six months prior to the date of care.  The note indicated a recurrent injury and that the Veteran was having pain and discomfort.  On x-ray, sacralization of the 5th lumbar vertebra was found.  The note stated that he was having "[o]nly localized pain in [the] middle of [his] spine."  He was seen repeatedly in February 1972 for continuing back problems.  The impressions were low back or lumbo-sacral strain.  The Veteran was seen again for back pain in October 1972.  The history indicated a nondisplaced vertebral fracture prior to entry to service. 

In January 1973, the Veteran was seen at sick call.  A description of his subjective symptoms and objective signs was not recorded, but the impression was flu syndrome and sinusitis; he was given nasal spray.  In a second entry, apparently on the same day, the Veteran complained of pain and numbness in his head; he had been injured the previous night without loss of consciousness.  He had swelling over the left orbit in the frontal area with numbness of skin over the area of swelling; the impression was a head injury.  In an undated optometry entry, the Veteran reported breaking his glasses frame.  He reported headaches and a blow to the head the previous March. The Veteran was also noted to have vertical diplopia. 

The Veteran underwent a March 1973 periodic physical examination.  The clinical evaluation found no abnormalities.  The Veteran was seen for another physical examination in April 1973.  At that time, the Veteran endorsed eye trouble, ear, nose and throat trouble, hearing loss, chronic or frequent colds, hay fever, head injury, heart palpitation or pounding, frequent indigestion, adverse reaction to serum, drug or medicine, broken bones, piles or rectal disease, recurrent back pain, car, train, sea, or air sickness, depression or excessive worry, and nervous trouble. On clinical evaluation, there were no abnormalities noted. 

The Veteran was seen for complaints of a migraine headache in May 1974.  The Veteran was seen for complaints of a sore right shoulder in August 1974.  A May 1975 entry showed a diagnosis of a right wrist sprain, without fracture on x-ray.  A November 1975 treatment note stated that the Veteran complained of chest pain for the previous 36 hours.  The Veteran was under care for otitis at the time.  He complained of mid chest pain with no response to Alka-Seltzer or other things to relieve gas.  He was coughing some and on other medications for the otitis including erythromycin.  The impression questioned gastric irritation secondary to erythromycin.  An August 1976 entry showed complaints of headache, backache, and chills.  The impression was low back pain with tension headaches.

 The Veteran was seen in April 1977 for a left foot injury that occurred two months earlier.  He injured his foot against a bench and had left lateral metatarsal pain.  He did not have pain while walking generally.  The impression was a questionable healing fracture.  X-ray studies were interpreted to show no significant abnormality.  He was placed on a physical profile in April 1977 for an avulsion of the left peroneus brevis.  The Veteran was seen again in April 1977, complaining that he was beginning to get headaches.  His prescription was questioned as to whether it was the most recent.  The Veteran reported his eyes were itching over the past several months, that mucous obscured his vision, and that he was having encrusting of the outer and inner canthi especially in the mornings.  He was diagnosed as having chronic angular blepharitis. 

In May 1977, the Veteran was seen for headaches, indigestion, abdominal pain, and heart palpitation. The Veteran's foot was noted to have improved.  He had bitemporal headaches on heavy exertion and complained of being weak and dizzy. All symptoms had appeared since the Veteran began pipe smoking.  The Veteran wanted to have his blood sugar checked and noted that his wife was returning from Oregon.  The Veteran indicated that he had marital problems that were being corrected.  The impression was a resolving upper respiratory infection, an acute anxiety reaction while ruling out hypoglycemia. 

The Veteran underwent a service separation physical examination in May 1977.  The Veteran completed a report of medical history on which he endorsed swollen or painful joints, frequent or severe headaches, dizziness, eye trouble, ear, nose, and throat trouble, hearing loss, hay fever, head injury, pain or pressure in his chest, heart palpitation, frequent indigestion, adverse reaction to serum, drugs, or medicine, broken bones, piles or rectal disease, recent weight gain or loss, recurrent back pain, foot trouble, frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The examiner entered NCNS (no complications, no sequelae) for the chest pain and palpitations.  On clinical evaluation, the Veteran had no abnormalities except for scars. 

The Veteran was seen by the ophthalmology service in June 1977.  He complained of blurry vision on occasion with blinking, and burning and itching.  The symptoms had improved since April when they first began.  The Veteran was noted to have probable allergic conjunctivitis.  In July 1977, the Veteran was treated for right shoulder tendonitis, for which he was placed on a physical profile.  The Veteran is presently service-connected for right shoulder tendonitis.

The Veteran claims that he had unremitting symptoms related to fibromyalgia after service.  However, in connection with enlisting in the Army Reserve, the Veteran underwent a physical examination in January 1985.  Concurrently, he completed a report of medical history at the January 1985 physical.  At that time, he denied swollen or painful joints, frequent or severe headache, eye trouble, pain or pressure in his chest, cramps in his legs, painful or "trick" shoulder or elbow, recurrent back pain, "trick" or locked knee, foot trouble, and neuritis.  The clinical examination was normal except as to scars.  In July 1997, the Veteran was diagnosed with myofascial pain syndrome, a variant of fibromyalgia; B.F., M.D., the diagnosing physician, indicated that the Veteran complained of a lot of pain in his right shoulder and left elbow for eighteen months, but that in retrospect, he had not felt well since 1987 when he was in college.  The physician further indicated that when the Veteran was discharged from the military in 1977, he was treated for tendinitis and was given periodic steroid injections in the sore structures, which gave him partial relief; however, other than the localized complaints, the physician did not indicate that the Veteran had unremitting symptoms related to fibromyalgia since service.  Moreover, in the same note, the physician noted that the Veteran suffered a motor vehicle accident in 1990 and that the Veteran reported that he had been worse since the motor vehicle accident.  A March 2007 note by A.G., M.D. noted that the Veteran developed symptoms of diffuse pain and weakness in 1995 to 1996.  A May 2007 electro diagnostic study report by Neurology Associates of Eugene-Springfield Physicians, P.C. noted that the Veteran had at least a ten-year history of diffuse muscular pain with associated weakness, aggravated following a motor vehicle accident and by stress.  An August 2007 note by L.P., M.D. indicated that the Veteran suffered from diffuse muscle, joint, and bone pain over the previous 10 years.  

Therefore, the Board finds the Veteran's statements relating to having unremitting symptoms of fibromyalgia since service are not credible because they are contradicted by the medical evidence of record as well as by the Veteran's own statements as outlined above.  Moreover, based on the Veteran's own statements, he did not feel well since approximately 1987, which is approximately 10 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the lay and medical evidence of record establishes that the Veteran did not have unremitting symptoms related to fibromyalgia after service.

With respect to the relationship between the current fibromyalgia and active service, the Veteran underwent VA examinations in March 2004 and July 2010, which the Board has previously found to be inadequate.  See July 2013 Board VHA request.  Specifically, the March 2004 VA opinion is inadequate because it is ambiguous in that it is unclear as to whether it is at least as likely as not that the Veteran's current fibromyalgia was manifested during active duty or is otherwise related to the complaints of musculoskeletal pain during service.  The July 2010 opinion is inadequate because the examiner apparently required the diagnostic criteria to be satisfied while the Veteran was in service, when legally, service connection is permissible when the diagnostic criteria are satisfied after service as long as they are related to some event, injury or disease occurring during military service.  Therefore, the Board finds that the March 2004 and July 2010 VA opinions are of no probative value and, as such, will not be considered for purposes of deciding the claim for service connection at issue.

The Veteran has obtained a March 2013 private opinion in favor of his claim.  The physician indicated that fibromyalgia was not a recognized disorder until the early 1990's; as a result, physicians at the time of the Veteran's military service (1971-1977) could not have diagnosed him.  They also could not conduct appropriate testing, such as point tenderness testing.  She also stated that possible triggers of fibromyalgia include physical or emotional trauma, abnormal pain response, sleep disturbances, and infection.  She found the Veteran's complaints of trouble sleeping, headaches and backaches in the November 2009 statement persuasive evidence of fibromyalgia.  The doctor reviewed the Veteran's STRs and found entries of headaches, eye pain, and flu-like symptoms in 1972 and 1973 indicative of widespread musculoskeletal pain.  However, the Board again found this opinion to be inadequate in that the doctor had rewritten the Veteran's lay history of his own symptoms.  

The Veteran claimed he had recurrent low back and right shoulder pain during service which later became widespread.  The March 2013 opinion attempts to conclude that the Veteran had widespread musculoskeletal pain during service which is contrary to the Veteran's own statements, as outlined above, as well as his STRs.  The doctor also stated that the 1972 and 1973 treatment notes supported widespread musculoskeletal pain, despite the specific notation of "localized" back pain in February 1972.  The Veteran was also diagnosed with a pre-service vertebral fracture to which his back pain was attributed.  In addition, the doctor has not explained why the contemporaneous diagnoses that accounted for his symptoms for flu like syndrome, headaches, eye pain, back pain, right shoulder pain, and chest pain were inadequate.  Therefore, the Board finds that the March 2013 private opinion is of no probative value and, as such, will not be considered for purposes of deciding the claim for service connection at issue.

A September 2013 VHA opinion concluded that it is more likely than not that the Veteran's fibromyalgia started after the Veteran's time in the military service.  Specifically, the VA rheumatologist concluded that the Veteran's fibromyalgia is not related to the noted in-service symptoms to include in-service complaints of back pain, shoulder pain, sinus disease, intermittent acute illness, and eye pain or headache.  In reaching this conclusion, the VHA rheumatologist explained that in February 1972, the Veteran was seen twice for back pain, which was only localized to the middle of the spine and that pain was likely intermittent because the Veteran had no further visits for back pain until October 1972 and August 1976.  While the Veteran had complaints related to other issues throughout service, the Veteran had not mentioned a continuous disability or widespread pain related to his back or elsewhere.  The VA rheumatologist further explained that the 1974 right shoulder pain was diagnosed as rotator cuff disease for which the Veteran is already service connected and the Veteran was able to continue in the military until 1997.  Moreover, the VA rheumatologist noted that the Veteran was diagnosed with myofascial pain in 1997, which she concluded was more likely than not the approximate onset of fibromyalgia.  The VA rheumatologist illustrated by the Veteran's own statements in 2010 when he gave a history of widespread pain present for 10 to 12 years.  Ultimately, the VA rheumatologist concluded that it appears that fibromyalgia started in the mid to later 1990s. 

The VA rheumatologist also addressed the in-service headaches, eye pain, and flu-like symptoms and concluded that it is more likely than not the flu-like symptoms represented intermittent acute illnesses.  The VA rheumatologist found the flu-like symptoms to be intermittent, infrequent, and not daily; the physician explained that these symptoms were not reported by the Veteran more often than occurs in the general population.  Furthermore, the VA rheumatologist indicated that eye pain was thought to have been related to a head injury and eye strain and that the Veteran was seen on sick call for headaches intermittently after the head injury.  The VA rheumatologist noted that while the Veteran was seen a few times for tension headaches between 1972 and 1977, none of the visits noted chronic or constant headaches such as those often seen with fibromyalgia.  The VA rheumatologist further explained that while the Veteran noted frequent or severe headaches at service separation, he denied frequent or severe headaches in 1985, in connection with enlistment in Army reserve and the clinical examination was normal except for scars.  Accordingly, the VA rheumatologist concluded that it is more likely than not that the in-service flu-like illnesses, eye pain, and headaches were acute problems and not the first signs of fibromyalgia.  The Board finds that this VHA opinion is highly probative.  

The Board further finds that the VHA opinion was adequately based on lay and medical evidence in the record and the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the September 2013 VHA opinion provides competent, credible, and probative evidence, which shows that the currently-diagnosed fibromyalgia did not have its onset in-service nor is it otherwise etiologically related to service. 

In response to the September 2013 VHA opinion, the Veteran provided a February 2014 opinion by A.A., M.D, which explained that instead of ascribing a separate cause for the Veteran's in-service problems, the VA rheumatologist should have looked at the Veteran as a whole.  The private physician stated that many medical errors have occurred because there have been instances when multiple physicians were evaluating different complaints as separate entities and no physician looking at the individual as a whole.  She asserted that there was never any examination or thought of testing the Veteran for fibromyalgia until many years after he left service and that fibromyalgia did not become a medical diagnosis until the 1990s.  The private physician opined that the there is no way to irrefutably conclude that the Veteran did not begin to suffer from fibromyalgia while in service.  Ultimately, the private physician concluded that if the totality of symptoms are considered, instead of splitting them into different diagnoses, it is more likely than not that the Veteran began to show signs of fibromyalgia while in service as evidenced by in the Veteran's STRs.  

The Board finds that the February 2014 private opinion provides competent, credible, and probative evidence with respect to the relationship between the current fibromyalgia and active service.  However, the Board assigns more probative value to the September 2013 VHA opinion because the September 2013 VHA opinion addressed in detail the Veteran's various in-service complaints and explained the etiology of each of the Veteran's in-service complaints as related to fibromyalgia.  The September 2013 VHA opinion also considered the localized nature of the Veteran's in-service complaints vis-à-vis the generalized nature of fibromyalgia.  While the February 2014 private opinion stated that the Veteran should be evaluated as a whole as opposed to evaluating different complaints separately, the private physician's statement is conclusory and did not provide any explanation as to how the Veteran's overall condition during service shows that he had signs of fibromyalgia as opposed to the localized and intermittent nature of the Veteran's various complaints as explained by the VHA rheumatologist.  The February 2014 opinion attempts to conclude that the Veteran had widespread musculoskeletal pain during service which is contrary to the STRs and Veteran's own statements, as outlined above.  Moreover, the VHA opinion considered the Veteran's denial of symptoms related to fibromyalgia in 1985 and the Veteran's own statements in 2010, which indicated that he had a history of widespread pain for 10 to 12 years, while the private opinion only provided a statement with regard fibromyalgia not becoming a diagnosis in the 1990s without taking into consideration the Veteran's statements relating to onset of widespread pain.  Accordingly, the Board finds that weight of the lay and medical evidence of record does not establish that fibromyalgia is related to active service.
 
Insomuch as the Veteran asserts that his fibromyalgia is directly related to service, the Board finds that the Veteran is not competent to relate fibromyalgia to active service.  While the Veteran is competent to describe the in-service symptoms or injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as fibromyalgia.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that fibromyalgia is not related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for fibromyalgia is not warranted.

Referral of the Right Shoulder Disability Rating 
for Extraschedular Consideration

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Service connection is in effect for right shoulder chronic rotator cuff impingement and tendonitis with degenerative arthritis.  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code (DC) 5201 specifically provides for disability ratings based on limitation of motion, including as due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In this case, considering the lay and medical evidence of record, prior to April 28, 2010, the right shoulder disability was manifested by pain and limitation of motion, which approximates to midway between side and shoulder level.  From April 28, 2010, the right shoulder disability was manifested by pain and limited motion; however, the Veteran did not have ankylosis of the right shoulder and the clinical evidence did not show impairment of the humerus.  Accordingly, the Veteran was assigned a 30 percent rating prior to April 28, 2010 and a 40 percent rating from April 28, 2010, which is the maximum rating under DC 5201.  These symptoms are part of or similar to symptoms listed under the applicable schedular rating criteria. 

For these reasons, the Board finds that the schedular rating criteria are adequate to the Veteran's right shoulder disability and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2013).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  

In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupational and daily life.  The Board has considered the statement made by the April 2010 VA examiner, which provided that working capacity was severely limited by the shoulder problems and by fibromyalgia.  However, the Veteran has bilateral shoulder problems, but is only service-connected for the right shoulder disability; moreover, the claim for service connection for fibromyalgia is denied as explained above.  The VA examiner concluded that the Veteran's capacity to work was limited by the totality of his medical condition and not solely because of the right shoulder disability.  The Board also finds that the Veteran's limited capacity to work is adequately addressed by the separate claim for a TDIU which has been raised by the record and is being remanded by the Board as explained below. 

In the absence of exceptional factors associated with the right shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for fibromyalgia is denied.

Referral for extraschedular rating of the service-connected right shoulder disability is not warranted.


REMAND

Entitlement to a TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran is currently service connected for a right shoulder disability only.  The May 2010 VA examination report provided that the Veteran's working capacity is severely limited by shoulder problems and fibromyalgia, that he is limited to very light work and that his last work was in or about 1999.  The May 2010 VA examiner further stated that the type of work the Veteran was doing had become very difficult and that considering his age and the nature of his orthopedic problems, it was reasonable to conclude that the Veteran had permanent and total disability.  Taking Rice into consideration, the Board finds that entitlement to a TDIU has been raised by the record.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion is necessary to determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected right shoulder disability.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Additionally, any records or evidence identified by the Veteran as relevant to a claim for a TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained, and a VA examination should be afforded.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish entitlement to a TDIU.  Any records or evidence identified by the Veteran as relevant to a claim for a TDIU should be obtained.

2. Thereafter, afford the Veteran an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist, if possible, for an examination and opinion regarding the Veteran's employability.  The claims file must be provided to the examiner.

The examiner should review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions: 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right shoulder disability solely renders him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering these opinions, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

3. Thereafter, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


